Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Stephen A. Terrile (Reg. No.: 32946) on 27 August 2021.
The application has been amended as follows: 

1.	(Currently Amended)	A computer-implementable method for performing a security operation, comprising:  
monitoring an entity, the monitoring observing at least one electronically-observable data source;
deriving an observable based upon the monitoring of the electronically-observable data source;
identifying a security related activity, the security related activity being based upon the observable from the electronic data source, the security related activity comprising a concerning behavior, the concerning behavior comprising a security related activity of analytic utility, the security related activity comprises a contextual modifier, the contextual modifier comprising a stressor contextual modifier, the concerning behavior comprises a corresponding concerning behavior score;
generating a user behavior score by modifying the concerning behavior risk score based upon the contextual modifier;
analyzing the security related activity via a security analytics system executing on a hardware processor, the analyzing the security related activity being based upon the concerning behavior and the user behavior score; and,
performing a security operation in response to the analyzing the security related activity.

2.	(Currently Amended)	The method of claim 1, wherein:  

the corresponding user behavior score quantitatively reflects a security risk associated with a particular concerning behavior.

5.	(Canceled)	

6.	(Currently Amended)	The method of claim [[5]] 1, wherein:  
the contextual modifier comprises at least one of 

7.	(Currently Amended)	A system comprising:  
a hardware processor;  
a data bus coupled to the hardware processor; and 
a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for: 

deriving an observable based upon the monitoring of the electronically-observable data source;
identifying a security related activity, the security related activity being based upon the observable from the electronic data source, the security related activity comprising a concerning behavior, the concerning behavior comprising a security related activity of analytic utility, the security related activity comprises a contextual modifier, the contextual modifier comprising a stressor contextual modifier, the concerning behavior comprises a corresponding concerning behavior score;
generating a user behavior score by modifying the concerning behavior risk score based upon the contextual modifier;
analyzing the security related activity via a security analytics system executing on the hardware processor, the analyzing the security related activity being based upon the concerning behavior and the user behavior score; and,
performing a security operation in response to the analyzing the security related activity.

8.	(Currently Amended)	The system of claim 7, wherein:  

the corresponding user behavior score quantitatively reflects a security risk associated with a particular concerning behavior.



12.	(Currently Amended)	The system of claim [[11]] 7, wherein:  
the contextual modifier comprises at least one of 

13.	(Currently Amended)	A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for:  
monitoring an entity, the monitoring observing at least one electronically-observable data source;
deriving an observable based upon the monitoring of the electronically-observable data source;
identifying a security related activity, the security related activity being based upon the observable from the electronic data source, the security related activity comprising a concerning behavior, the concerning behavior comprising a security related activity of analytic utility, the security related activity comprises a contextual modifier, the contextual modifier comprising a stressor contextual modifier, the concerning behavior comprises a corresponding concerning behavior score;
generating a user behavior score by modifying the concerning behavior risk score based upon the contextual modifier;
analyzing the security related activity via a security analytics system executing on a hardware processor, the analyzing the security related activity being based upon the concerning behavior and the user behavior score; and,
performing a security operation in response to the analyzing the security related activity.

14.	(Currently Amended)	The non-transitory, computer-readable storage medium of claim 13, wherein:  

the corresponding user behavior score quantitatively reflects a security risk associated with a particular concerning behavior.

17.	(Canceled) 

18.	(Currently Amended)	The non-transitory, computer-readable storage medium of claim [[17]] 13, wherein:  
the contextual modifier comprises at least one of 
Allowable Subject Matter
Claims 1-4, 6-10, 12-16 and 18-20 are allowed.
	The claims are directed to novel and non-obvious computer-implementable methods, systems and non-transitory, computer-readable storage mediums embodying computer program code for performing a security operation, which requires at least in part, a security related activity comprises a contextual modifier, the contextual modifier comprising a stressor contextual modifier, the concerning behavior comprises a corresponding concerning behavior score; generating a user behavior score by modifying the concerning behavior risk score based upon the contextual modifier; analyzing the security related activity via a security analytics system executing on a hardware processor, the analyzing the security related activity being based upon the concerning behavior and the user behavior score; and, performing a security operation in response to the analyzing the security related activity.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850.  The examiner can normally be reached on 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.